Title: [Diary entry: 21 March 1788]
From: Washington, George
To: 

Friday 21st. Thermometer at 37 in the Morning—50 at Noon And 50 at Night. Clear Morning and Mild, but a hard crust on the Surface by the frost. Clear all day. Rid to all the Plantations. In the Neck, Oat sowing, and other Work going on as usual. At Muddy hole, continued sowing and harrowing in Barley, after the ground got thawed & a little dried at Top. At Dogue run, working as yesterday. At French’s the same and the ground which had been sowed with English Oats and Grass-seeds was rolled. At The Ferry, the work was the same as yesterday. On my return home, found a Mr. Rogers of New York here who dined and proceeded to Alexandria afterwds.